Citation Nr: 1007835	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc and joint disease of the lumbar 
spine.  

2.  Entitlement to an initial compensable evaluation prior to 
March 24, 2006, for degenerative disc and joint disease of 
the cervical spine.  

3.  Entitlement to an initial evaluation in excess of 10 
percent as of March 24, 2006, for degenerative disc and joint 
disease of the cervical spine.  


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Harryman, Counsel
INTRODUCTION

The veteran had active military service from February 1974 to 
August 1974 and from January 1985 to December 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge at a November 2008 hearing 
conducted at the RO.  A transcript of the hearing is of 
record.  

In February 2009, the Board issued a decision in this case 
that denied service connection for a left ankle sprain and 
granted an increase in the rating for the Veteran's service-
connected coronary artery disease to 30 percent.  Those 
issues, then, are no longer on appeal.  The Board remanded 
the three issues listed above for further development.  That 
development has been completed and the case is now ready for 
final appellate consideration.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest ratings 
possible, he has not submitted evidence of unemployability, 
or claimed to be unemployable.  On the contrary, after 
retiring from active military service, the record shows that 
the Veteran owns and operates a petting zoo.  Therefore, the 
question of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating) has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

The Board's February 2009 remand noted that at the November 
2008 Board hearing, the Veteran indicated he suffers from a 
painful scar related to his service-connected coronary artery 
disease, status post-bypass.  Although the remand indicated 
that it appeared the Veteran was seeking to file an informal 
claim for service connection for that disability, service 
connection for the sternotomy scar has already been 
established.  Nevertheless, to the extent that the Veteran's 
hearing testimony raises the issue of entitlement to an 
increased rating for the service-connected scar, that issue 
is REFERRED to the RO for its consideration.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  Degenerative disc and joint disease of the lumbar spine 
has been manifested throughout the appeal period by painful 
motion, with flexion to at least 80 degrees, and extension to 
at least 25 degrees.  Range of motion was otherwise normal.  
No examiner recorded any muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The Veteran has had no incapacitating episodes or 
neurological complications due to the disability.  

2.  Prior to March 24, 2006, degenerative disc and joint 
disease of the cervical spine was manifested by painful, but 
otherwise normal, motion.  The Veteran had no incapacitating 
episodes or neurological complications due to the disability.  

3.  Beginning March 24, 2006, degenerative disc and joint 
disease of the cervical spine has been manifested by 
extension limited to no more than 29 degrees, right lateral 
flexion limited to no more than 35 degrees, and lateral 
rotation limited to no more than 70 degrees in each 
direction, with pain at the extremes of range of motion.  No 
examiner recorded any muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
The Veteran has had no incapacitating episodes or 
neurological complications due to the disability.  


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial evaluation in 
excess of 10 percent for degenerative disc and joint disease 
of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 
4.71a, Code 5242 (2009).  

2.  The criteria are met for an initial 10 percent evaluation 
prior to March 24, 2006, for degenerative disc and joint 
disease of the cervical spine.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5242 (2009).  

3.  The criteria are not met for an initial evaluation in 
excess of 10 percent beginning March 24, 2006, for 
degenerative disc and joint disease of the cervical spine.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5242 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002). 38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received proper notification 
prior to the initial unfavorable decision in May 2005.  The 
RO's October 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

Moreover, the Board notes that the United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the St. 
Thomas Medical Facility and White County Community Hospital, 
both of Nashville, Tennessee, have also been obtained.  The 
Veteran has not identified any additional records that should 
be obtained prior to a Board decision.  Therefore, VA's duty 
to further assist the Veteran in locating additional records 
has been satisfied.  

The Veteran was afforded VA examinations for his cervical and 
lumbar spine disabilities January 2005, March 2006, and 
December 2009; in February 2008, an examiner provided an 
update to the March 2006 examination.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's tinea pedis since he was last 
examined (December 2009).  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The 
Board finds the above VA examination report to be thorough, 
complete, and adequate upon which to base a decision with 
regard to this claim.  The VA examiner had an opportunity to 
personally interview and examine the Veteran, and his report 
provides the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  The 
December 2009 examination report is deemed adequate for 
rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  A 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Law and regulations

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Degenerative arthritis, including osteoarthritis, established 
by X-ray findings is rated according to limitation of motion 
for the joint or joints involved.  Where limitation of motion 
is noncompensable, an evaluation of 10 percent is assigned 
for each major joint (including the ankle and the knee) or 
group of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion a 10 percent 
rating is assigned where there is X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5003 
(2009).  The 20 percent and 10 percent ratings based on X-ray 
findings, as stated above, will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Code 5003, 
Note (1).  

Joints which are actually painful are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (2009).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which applies to disabilities rated under Code 
5242 (degenerative arthritis of the spine), a 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, a 10 percent rating is assigned.  

Note (1) to Diagnostic Code 5242 advises to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately under 
an appropriate diagnostic code.

In addition, the Formula for Rating Intervertebral Disc 
Syndrome (IVDS) Based on Incapacitating Episodes, is 
applicable to the Veteran's degenerative disc disease of the 
cervical and lumbar spine, rated under Code 5243.  Under that 
formula, a  percent disability rating for IVDS with 
incapacitating episodes is warranted when the total duration 
of at least one week but less than 2 weeks during the past 
12 months; a 20 percent disability rating for IVDS with 
incapacitating episodes is warranted when the total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes is warranted when the total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent disability rating for IVDS with 
incapacitating episodes is warranted when the total duration 
is at least 6 weeks during the past 12 months.  

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Note (2) provides that, if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be rated on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The regulations provide that, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2009).  

Analysis

The record shows that a 10 percent rating has been in effect 
for degenerative disc and joint disease of the lumbar spine 
since the day following the Veteran's separation from 
service.  The record also shows that a 0 percent rating was 
initially assigned for degenerative disc and joint disease of 
the cervical spine until March 24, 2006, when the rating was 
increased to 10 percent.  

The report of the Veteran's separation examination in October 
2004 noted tenderness to palpation over the cervical spine at 
30 degrees of extension and over the lumbar spine at 20 
degrees of lateral flexion; range of motion of the cervical 
spine and lumbar spine was described as "full."  The 
Veteran complained of pain in his low back, left leg, and 
left foot, as well as numbness and tingling in both legs; he 
also complained of pain on extension of his neck.  X-rays 
showed significant degenerative changes about the C5 disk, as 
well as multiple levels of spondylosis of the lumbar spine, 
with degenerative narrowing of the L4 disk.  

As noted above, the Veteran has been afforded three VA 
compensation examinations during the course of this appeal, 
in January 2005, March 2006, and December 2009, with an 
addendum to the March 24, 2006, examination in February 2008.  

The Veteran has indicated that he has not received any 
specific treatment for either spinal disability.  He 
testified at his hearing and has reported to various 
examiners that he experiences pain in his back and neck with 
lifting, bending, and stooping, producing mild impairment 
with shopping and moderate impairment with chores and 
exercise.  He contends that his service-connected lumbar 
spine disability warrants a 20 percent rating and that his 
cervical spine disability warrants a 10 percent rating.  

Lumbar spine

First, the Board observes that the Veteran reported to VA 
examiners in February 2008 and December 2009 that he had had 
no incapacitating episodes due to degenerative disc disease 
of his lumbar spine, and there is no other evidence of any 
incapacitating episodes.  Therefore, the criteria are not met 
for a compensable evaluation under the Formula for Rating 
Intervertebral Disc Syndrome (IVDS) Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.31.  

The Veteran testified at his hearing in November 2008 that 
the range of motion of his lumbar spine had decreased since 
his last examination.  Indeed, the range of motion data 
reported by the VA examiner in December 2009 do reflect 
slightly decreased flexion and extension of the thoracolumbar 
spine.  The VA examiner in January 2005 did not record any 
range of motion data or comment on the functional impairment 
due to the lumbar spine disability, except to state that the 
disability had no effect on the Veteran's daily activities.  
In March 2006, flexion was possible to 90 degrees and 
extension was accomplished to 30 degrees, whereas in 
December 2009, flexion was possible to 80 degrees, with 
extension to 25 degrees.  However, the range of motion of the 
thoracolumbar spine that was reported by both examiners for 
flexion and extension, as well as the combined range of 
motion of the thoracolumbar spine, was either better than or 
squarely within the criteria for a 10 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  No examiner has reported range of motion data for the 
Veteran's thoracolumbar spine that even approach the criteria 
for a 20 percent rating.  Further, no examiner has recorded 
any muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis, as might warrant a 
20 percent rating.  

Finally, both examiners, in March 2006 and December 2009, 
indicated that, although the Veteran reported increased pain 
during flare-ups and on repetitive use, there was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, the Board finds that the criteria provided in 
the rating schedule contemplate the increased pain during 
flare-ups and on repetitive use and that a greater rating on 
that basis is not warranted.  

The Board notes that the Veteran complains of pain and 
numbness that radiates from his low back down to his lower 
extremities.  A separate, compensable rating may be assigned 
for the neurological symptoms related to spine disability.  
However, in the instance case, such is not warranted.  Aside 
from the Veteran's subjective complaints, there is no 
objective evidence demonstrating that he has neurological 
disability stemming from his lumbosacral spine disability.  
The March 2006 and February 2008 examination indicated that 
sensory, reflex, and motor testing of the lower extremities 
was within normal limits.  Similar normal findings were 
recorded at the December 2009 examination.  Moreover, at that 
examination, the examiner observed that no neurologic 
impairment could be found.

Therefore, the Board concludes that the criteria are not met 
for a schedular rating greater than 10 percent for the 
Veteran's service-connected lumbar spine degenerative disc 
and joint disease at any time during the appeal period.  

Cervical spine

The Board also observes that the Veteran reported to VA 
examiners in February 2008 and December 2009 that he had had 
no incapacitating episodes due to degenerative disc disease 
of his cervical spine, and there is no other evidence of any 
incapacitating episodes.  Therefore, the criteria are not met 
for a compensable evaluation for the cervical spine 
disability under the Formula for Rating Intervertebral Disc 
Syndrome (IVDS) Based on Incapacitating Episodes.  See 
38 C.F.R. § 4.31.  There is no evidence, and it has not 
otherwise been contended, that the Veteran experiences 
neurological complications stemming from his cervical spine 
disability.

Turning next to the evidence prior to March 24, 2006, the 
Board notes that, although the March 2006 VA examiner did not 
report range of motion data for the cervical spine, she did 
note the Veteran's complaint of pain on bending his neck.  In 
addition, cervical spine x-rays at that time reportedly 
showed arthritis.  

While there is x-ray evidence of arthritis in two groups of 
minor joints - the cervical spine and the lumbar spine (see 
38 C.F.R. § 4.45(f)) - a 10 percent rating has been assigned 
for the Veteran's lumbar spine disability based on limitation 
of motion.  Accordingly, a 10 percent rating based solely on 
x-ray evidence is precluded by Note 1 to Code 5003.  

However, all three VA examiners, including the January 2005 
examiner, have reported painful neck motion.  Therefore, the 
Board finds that the criteria are met for a 10 percent rating 
for the cervical spine disability based on painful, but 
otherwise noncompensable, limitation of motion prior to March 
24, 2006, under the provisions of 38 C.F.R. § 4.40.  There is 
no medical evidence showing range of motion sufficient to 
warrant a higher rating prior to March 24, 2006.  The 
criteria for a higher rating are not met under any provision.  

Next, considering the evidence pertaining to the disability 
beginning March 24, 2006, the Board notes that both the March 
2006 VA examiner and the December 2009 examiner recorded 
range of motion data for the Veteran's cervical spine that 
fall squarely within the criteria for a 10 percent rating, 
based both on limitation of extension and on combined range 
of motion of the cervical spine, i.e., extension limited to 
no more than 29 degrees, right lateral flexion limited to no 
more than 35 degrees, and lateral rotation limited to no more 
than 70 degrees in each direction, with pain at the extremes 
of range of motion; otherwise range of motion testing was 
normal.  No examiner has reported range of motion data for 
the Veteran's cervical spine that even approach the criteria 
for a 20 percent rating.  Further, no examiner has recorded 
any muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis, as might warrant a 
20 percent rating.  

Finally, both examiners, in March 2006 and December 2009, 
indicated that, although the Veteran reported increased pain 
during flare-ups and on repetitive use, there was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, the Board finds that the criteria provided in 
the rating schedule contemplate the increased pain during 
flare-ups and on repetitive use and that a greater rating on 
that basis is not warranted.  

Therefore, because a 10 percent rating has been in effect 
since March 24, 2006, no higher schedular rating may be 
assigned for that period.  

In summary, a 10 percent rating is allowed for degenerative 
joint disease and disc disease of the cervical spine prior to 
March 24, 2006.  A rating greater than 10 percent beginning 
March 24, 2006, is denied.  

Extraschedular consideration

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected degenerative joint disease and degenerative disc 
disease of the cervical or lumbar spine is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's cervical and lumbar spine disease with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his cervical and lumbar spine degenerative joint disease and 
degenerative disc disease.  In fact, it does not appear from 
the record that he has even sought treatment for the 
disabilities.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disabilities.  He reports that he owns and operates a petting 
zoo with his wife.  There is nothing in the record which 
suggests that the Veteran's cervical and lumbar spine 
degenerative joint disease and degenerative disc disease have 
by themselves markedly impacted his ability to work.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc and joint disease of the lumbar spine is 
denied.  

An initial 10 percent evaluation prior to March 24, 2006, for 
degenerative disc and joint disease of the cervical spine is 
allowed, subject to the law an regulations governing the 
award of monetary benefits.  

An initial evaluation in excess of 10 percent as of March 24, 
2006, for degenerative disc and joint disease of the cervical 
spine is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


